Title: Thomas Jefferson to Alexander J. Dallas, 26 February 1816
From: Jefferson, Thomas
To: Dallas, Alexander James


          
            
              Dear Sir
              Monticello Feb. 26. 16.
            
            My other two letters being on distinct subjects, and to go perhaps into other hands, I write this separately. will you pardon a criticism on your tariff which the public papers have given us compleat, but as yet without the report explaining it’s principles? having written to Europe for some wines, I was led by curiosity to look at that part of the tariff to see what duties I should have to pay, and found it in the followg articles.
            
              
                ‘Claret & other wines not enumerated, importedin bottles, per gallon 
                
                 70. cents.
              
              
                when imported otherwise than in bottles
                
                 25. cents
              
              
                black bottles, glass, quart,
                per gross
                144  cents’
              
            
            the  duty on the wine then being 6¼ cents per quart, & on the bottle 1. cent = 7¼ cents the act of putting it into the bottle where made (and where it is so much better that it should be done) is dutied at 11½ cents the bottle. this wants proportion an essential principle in just taxation; and if considered morally, is a premium for encoraging in the higher classes of society the same drunkenness which whiskey has introduced into the lower, by giving the monopoly of our tables to the strong wines. these will be always imported in the cask, and the bottle come empty, so as never to pay the additional 11½ cents per bottle for bottling. the light wines on the contrary which will not bear transportation in the cask, as Florence for instance, must pay the prohibitory duty, or stand prohibited. it will really be a proscription of them. yet it is much for the comfort and temperance of society to encourage them. there are abundance of good wines in Europe (called ordinary, or country wines, and sometimes having appropriate names), such as one would be willing to drink every day, which are sold there at 2. cents the quart, and would not bear transportation in the cask. these, with an ad valorem duty proportioned to that of the others, would cost here less than cyder, and would extend the comfort of that liquor, now enjoyed by the few wealthy only to a vast circle of our citizens to the expulsion of that loathsomeness and death they now drink in the form of whisky. would it not be better, my dear Sir, to let the bottled wine stand on it’s former ground? we have always paid duty for the wine by the gallon, whether brought in cask or bottles, and, if in the latter, the duty on that was added. in the case above particularised, 25. cents would be paid for the gallon of wine, and 4. cents for the bottles containing it. excuse this suggestion. it is not to give you the trouble of an answer, but merely to draw your attention, if it should have been an accident of inadvertence. I subjoin the copy of a Tariff for wines which I prepared for mr Gallatin when we were in office together, and which was to have been proposed instead of the tariff then existing, if that law had come under consideration in our time. it may enable you to be more specific in your enumeration if you think that desirable. the classification and prices are on my own knolege. I salute you with great and friendly respect.
            Th: Jefferson
          
          
            costp. galln25 pcdutyTokay, Cape, Malmesey, Hock4.001.00Champagne, Burgundy, Hermitage, 
   *the term Claret should be expunged, there being no definite wine of that name, and instead of it should be enumerated the 4. crops, Lafitte,
              Latour,
              Margaux & Hautbrion, the only wines of that family of distinguished price.
Claret2.75.68¾
   
              
                
                  †
                  Medoc includes Blanquefort, Calon, Leoville, Cantenac Etc
                
                
                  
                  Grave includes Barsac, Sauterne, Beaume, Preignac, St Bris, Carbonien, Langon, Podenac Etc
                
              
            
Medoc, Grave, Palus, Coterotie, Condrieu, Moselle1.25.31¼Madeira, London particular2.20.55Madeira, all other1.80.45Pacharetti, Sherry1.50.37½St Lucar, and all wines of Portugal.80.20Sicily, Teneriffe,Fayal,Malaga & other Western islands.67.16¾
            all non-enumerated wines 25. p.c. ad valorem.
            
            
            
            
            
            
          
        